Citation Nr: 0426179	
Decision Date: 09/22/04    Archive Date: 09/29/04	

DOCKET NO.  02-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
eye surgery, claimed as left eye blindness.   

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for numbness and 
weakness of the left upper extremity as a result of carotid 
artery surgery.   

3.  Entitlement to service connection for loss of sight of 
the left eye claimed as secondary to a service-connected 
disability.   

4.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from February 1959 to 
January 1961.  

This matter arises from various rating decisions rendered 
since August 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  The RO denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye blindness and 
numbness and weakness of the left upper extremity as the 
result of carotid artery surgery, service connection for loss 
of vision of the right eye claimed as secondary to a 
service-connected disability, and a compensable evaluation 
for bilateral hearing loss.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
2002), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  


The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

On his VA Form 9 completed in March 2004, the veteran 
requested a personal hearing at the local regional office 
before a traveling Veterans Law Judge.  

The current record does not reflect that the appellant was 
scheduled for a personal hearing at the RO, or that he 
withdrew his request for a personal hearing prior to 
submission of the case to the Board.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire for one.  It is incumbent upon the RO to schedule the 
appellant for such a hearing.

Accordingly, this case is REMANDED for action as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative at the RO should be 
given an opportunity to review the claims 
folder and submit a presentation on behalf 
of the appellant.


3.  After a reasonable period of time has 
been afforded the representative to review 
the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear at a travel Board 
hearing at the RO before a Veterans Law 
Judge of the Board, as soon as it may be 
feasible.

Notice should be sent to the appellant and 
his representative, a copy of which should 
be associated with the claims file.

4.  The appellant should be asked to 
submit any other information, evidence, or 
arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified 
by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

